Exhibit 10.1 FORBEARANCE AGREEMENT AND AMENDMENT TO LOAN AND SECURITY AGREEMENT THIS FORBEARANCE AGREEMENT AND AMENDMENT TO LOAN AND SECURITY AGREEMENT (this “Agreement”) executed and entered into as of February 21, 2017, and made effective as of the Effective Time (as herein defined) is by and among MAD CATZ, INC., a Delaware corporation (the “Borrower”), each of the undersigned Persons signing as a “Guarantor” hereunder (each, a “Guarantor” and collectively the “Guarantors”), and STERLING NATIONAL BANK, a national banking association, as administrative and collateral agent (in such capacity, and including its successors and permitted assigns, the “Administrative Agent”) on behalf of the Lender Parties under and as defined in the Loan Agreement (as hereinafter defined).
